DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Claims 1-5 and 11-12 drawn to Fig. 4 where the protection circuit module including an end-connecting protection circuit module (w/ 5&11 or 12)
If species A is selected a sub species must be elected: 
Sub-species A1: Claims 1-5 and 11 where the insulation member is an adhesive or hot melt
Sub-species A2: Claims 1-4 and 12 where the insulation member is a composite resin
Species B: Claims 1-2, 6-8, and 13-16 drawn to Figure 5 where the protection circuit module includes an accommodating protection circuit modules (w/ 8 or 15-16)
If species B is elected a sub-species must be elected: 
Sub-species B1: Claims 1-2, 6-10 and 13-14 where a circuit component is mounted inside of the circuit module

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-2 and 9-10
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kwon et al. (US 2014/0234672).  Kwon teaches a cable-type battery comprising: a cable-type battery cell including at least one internal electrode layer having an internal electrode active material 130/230/330 formed on a surface of an internal current collector 120/220/320 extending in a longitudinal direction to have a cross section of a preset shape, a separation layer 140/240/340 formed to surround the at least one internal electrode layer, and an external electrode layer formed to surround the separation layer and having an external electrode active material . 
During a telephone conversation with Charles Humkey on 9/1/2021 a provisional election was made without traverse to prosecute the invention of subspecies B1, claims 1-2, 6-10 and 13-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-5 and 11-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2014/0234672.
Regarding claim 1, Kwon teaches a cable-type battery comprising: 
	a cable-type battery cell including at least one internal electrode layer having an internal electrode active material 130/230/330 formed on a surface of an internal current 120/220/320 extending in a longitudinal direction to have a cross section of a preset shape, a separation layer 140/240/340 formed to surround the at least one internal electrode layer, and an external electrode layer formed to surround the separation layer and having an external electrode active material 150/250/350 formed on a surface of an external current collector 160/260/360 (P24. 46; Fig. 3-6); and 
	a protection circuit module, or heat-shrinkable layers 170/170’/270/270’ with charging coil 180/280 electrically connected to the battery cell to protect the battery cell (P27. 60. 68; Fig. 3-4). 
Regarding claim 6, Kwon teaches the protection circuit module includes an accommodating protection circuit module, or charging coil 180/280 and 
wherein the accommodating protection circuit module 180/280 is provided to accommodate the battery cell (P60-70; Fig. 3-4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0272506) in view of Kim (KR 20130006884U).
Regarding claim 1, Kwon teaches a cable-type battery comprising (P22-24): a cable-type battery cell 110 including at least one internal electrode layer 113 having an internal electrode active material 112 formed on a surface of an internal current collector 111 extending in a longitudinal direction to have a cross section of a preset shape, a separation layer 114 formed to surround the at least one internal electrode layer 113 , and an external electrode layer 117 formed to surround the separation layer 114 and having an external electrode active material 115 formed on a surface of an external current collector 116 (P45-47; Fig. 2)
Kwon teaches a protection circuit module, or load/connection device/battery operating system 161/251 electrically connects the battery to a charger or load (P65-69; Fig. 6.-7. 13-14), and protects the battery cell terminals and charge. 
Additionally, while Kwon is silent in teaching the electrically connected device of the battery cell that connects the battery to a charger is a circuit module; Kim, in a similar field of endeavor related to a battery charging system teaches a cylindrical battery 10 (Li-Ion ICR 18650) that uses a protection circuit module, or circuit board module (i.e. control unit 20 with a switch and microprocessor which determines the maximum charging voltage suitable for portable electronic device M) (P5-25; Fig. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the protection circuit module of Kim as the load/connection module of Kwon to electrically connect to the battery while providing  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 2, modified Kwon teaches the battery cell is formed to be flexible (P58). 
Regarding claim 6, modified Kwon in view of Kim teaches the protection circuit module includes an accommodating protection circuit module, or PCM and 
wherein the accommodating protection circuit module is provided to accommodate the battery cell (Fig. 6). 
Regarding claim 9, modified Kwon teaches a battery pack, or battery module comprising a cable-type battery according to claim 1 (P20).
Regarding claim 10, modified Kwon teaches a device comprising a cable-type battery according to claim 1 (P17). 
Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kim as applied to at least claim 6 above, and further in view of Honglong (TW 200536168).
Regarding claim 7, modified Kwon in view of Kim teaches an accommodating protection circuit module. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the circuit module, or accommodating protection circuit module of modified Kwon with a FPCB that surrounds the periphery of the battery cell, as taught by Honglong, to reduce the space, volume and production cost of a device. 
Regarding claim 8, modified Kwon in view of Kim teaches an accommodating protection circuit module. 
Modified Kwon fails to teach the accommodating protection circuit module is provided as a flexible board to surround a periphery of the battery cell; however, Honglong, in a similar field of endeavor related to batteries with circuit boards or loads that supply power/charge (P2-4) teaches using a flexible printed circuit board (FPCB) to surround a periphery of a battery cell in place of a printed circuit to reduce the space and volume of a device with lower production cost (P11-15; Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the circuit module, or accommodating protection circuit module of modified Kwon with a FPCB that surrounds the periphery of the battery cell, as taught by Honglong, to reduce the space, volume and production cost of a device. 
221/222 is mounted to an inside of the accommodating protection circuit module, or FPCB 22 to save space (P5-10; Fig. 2) as oppose to kept externally, or outside the bounds of the accommodating protection circuit module (Fig. 1). 
Regarding claim 13, modified Kwon in view of Honglong teaches the flexible board is a flexible printed circuit board (FPCB) (P5. 11. 14).
Regarding claim 14, modified Kwon in view of Honglong teaches the ends of the flexible board are coupled together (P65-69; Fig. 6.-7. 13-14). 
Modified Kwon in view of Honglong is silent in teaching the flexible board is in a round shape to surround the periphery of the battery cell; however, Honglong teaches the flexible printed circuit board is flexed to cover the battery according to the size and shape of the battery to reduce volume and occupied space while remaining flexible (P11. 14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the FPCB in a round shape to surround the periphery of the battery cell of Kwon to minimize size, as taught by Honglong, to reduce volume and occupied space.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the flexible board of modified Kwon in view of Honglong have the ends connected together because Kwon teaches a circuit board with the ends connected and one of ordinary skill in the art could apply this same configuration using the flexible board of modified Kwon in view of Honglong, as it yield a predictable outcome a skilled artisan would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Amanda Rosenbaum/            Examiner, Art Unit 1729    

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729